Citation Nr: 1103632	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in 
the Army National Guard from June 1959 to December 1959 and 
served on active duty in the Navy from January 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  The issue before the Board today was 
remanded in January 2008 for further evidentiary and procedural 
development.  Unfortunately, as discussed below, the Board finds 
that there was not substantial compliance with its remand; thus, 
it may not proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge 
in October 2007; a transcript of that hearing is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board previously remanded this appeal, in part, to obtain a 
medical opinion regarding whether the Veteran's current 
degenerative disc disease of the lumbar spine is causally related 
to an alleged in-service back injury.  A VA examination was 
conducted in January 2009, however, the Board finds the opinion 
provided in the examination report to be inadequate for purposes 
of this appeal.  Specifically, the VA examiner appears to have 
overlooked key documents that are important to the opinion 
sought.  See 38 C.F.R. § 4.2 (2010).  A summary of the 
"relevant" evidence contained in the January 2009 VA 
examination report states that degenerative disc disease was 
first shown in 1992 and that the onset of the Veteran's back 
condition was "years after service and after many years as a 
commercial airline pilot."  However, the Board expressly 
discussed medical evidence in its January 2008 remand which 
detailed back complaints as early as October 1968 and 
degenerative disc disease as early as October 1983.  There is no 
indication that the January 2009 VA examiner considered these 
records, nor is there evidence that an MRI report dated in March 
1990 diagnosing degenerative disc disease of the lumbar spine and 
the multitude of lay evidence submitted in support of the 
Veteran's claim were reviewed.  Under these circumstances, the 
examination must be returned for a supplementary opinion which 
takes into account all the evidence of record.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  See also Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers 
on the claimant, as a matter of law, the right to compliance with 
the remand order).

In addition to obtaining a supplementary opinion, the Agency of 
Original Jurisdiction (AOJ) should contact the Veteran and ask 
him to submit the "new evidence that clearly shows [his] 
degenerative disc disease was caused from an injury suffered 
while in the Navy" referred to in an August 2010 fax submitted 
to the VA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit 
the "new evidence that clearly shows [his] 
degenerative disc disease was caused from an 
injury suffered while in the Navy" that he 
referenced in an August 2010 fax submitted to 
the VA.  Allow him a reasonable opportunity 
to respond. 

2.  After any outstanding evidence has been 
received, return the Veteran's claims file to 
January 2009 VA examiner for a supplementary 
medical opinion.  If the original examiner is 
not available, please submit the Veteran's 
claims file to another appropriate clinician 
for review.  The examiner should review the 
entire record, including the October 1968 
clinical record from Dr. Vickery indicating 
treatment for acute back problems reportedly 
due to an in-service injury, records dated in 
October 1983 and June 1990 from Dr. Chandler 
which indicate a belief that the Veteran has 
degenerative disc disease due to an in-
service fall, the March 1990 MRI report 
showing degenerative disc disease, lay 
statements submitted by the Veteran's friends 
and family, and letters from the Veteran to 
his family during service in which he 
mentions injury to his back.  Following such 
review, the examiner should provide an 
opinion as to whether 
any current lumbar spine disability, 
including degenerative disc disease, is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally related, in any part, 
to the Veteran's military service, to include 
an incident in which he slipped off a 
training wall while completing an obstacle 
course.  Any opinion(s) should be supported 
by a rationale that includes any pertinent 
findings from the record and considers both 
the medical and lay evidence.

3.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


